Exhibit 10.1

FINAL FORM

EDISON INTERNATIONAL

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (the “Agreement”) is entered into as of
May 13, 2020, by and between Edison International, a corporation organized under
the laws of the State of California (the “Company”), and the persons or entities
listed on Schedule A hereto under the heading “Purchasers” (each, a
“Purchaser”).

R E C I T A L S

WHEREAS, the Company desires to issue and sell, and Purchasers desire to
purchase and acquire, upon the terms and conditions set forth in this Agreement,
common stock of the Company, no par value (“Company Common Stock”), as provided
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

1.    Agreement to Sell and Purchase; Offering.

(a)    Subject to the terms and conditions hereof, the Company hereby agrees to
issue and sell to each Purchaser and each Purchaser, severally and not jointly,
agrees to purchase from the Company the respective shares of Company Common
Stock (the “Shares”) listed on Schedule A free and clear of any liens or other
restrictions on transfer, other than restrictions of state or federal securities
laws. The per share purchase price payable by each Purchaser for the Shares
shall be $56.41 (the “Price Per Share”). The aggregate purchase price for the
Shares for each Purchaser (the “Purchase Price”) shall equal the number of
shares to be purchased and sold hereunder multiplied by the Price Per Share. The
Purchase Price for each Purchaser is listed on Schedule A.

(b)    The offering and sale of the Shares (the “Offering”) is being made
pursuant to (i) an effective Registration Statement on Form S-3ASR (File
No. 333-231121), as such Registration Statement may be amended and supplemented
from time to time (the “Registration Statement”) under the Securities Act of
1933, as amended (the “Securities Act”), filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the prospectus
contained therein dated April 30, 2019 (the “Base Prospectus”); and (ii) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and the terms of the Offering that was delivered to each
Purchaser and will be filed with the Commission. The Registration Statement and
Prospectus, together with the documents incorporated by reference therein, are
collectively referred to herein as the “Disclosure Package.”



--------------------------------------------------------------------------------

2.    Closing, Delivery and Payment. The completion of the purchase and sale of
the Shares shall take place by email exchange of documentation at 10:00 a.m.,
New York City time, on May 15, 2020 (the “Closing”) or at such other time as the
Company and each Purchaser may agree. At the Closing, subject to the terms and
conditions hereof, (i) the Shares shall be released by the Company or its
transfer agent to the Purchaser by electronic book-entry at The Depository Trust
Company registered to the account of the DTC participant indicated by the
Purchaser on Schedule A, and (ii) the Purchaser shall pay to the Company the
Purchase Price, by wire transfer of immediately available funds to a bank
account designated in writing by the Company.

3.    Representations and Warranties of the Company.

The Company hereby represents and warrants to each Purchaser as of the date
hereof as follows:

3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California. The Company (i) has full power and authority to own
and operate its properties and assets, and to carry on its business as presently
conducted, and (ii) is duly qualified, is authorized to do business and is in
good standing as a foreign entity in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary; except, in the case of each of the foregoing clauses
(i) and (ii), where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (x) the
business, financial condition or results of operations of the Company and its
subsidiaries taken as a whole or (y) the Company’s ability to perform its
obligations under this Agreement.

3.2    Requisite Power and Authority. The Company has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out the provisions of this Agreement. All action on the
Company’s part required for the lawful execution and delivery of this Agreement
has been or will be effectively taken prior to the Closing.

3.3    Compliance with SEC Filings. The Company has filed or furnished all
forms, documents and reports required to be filed or furnished by it with the
Commission since January 1, 2018 (all such documents together with all other
forms, documents and reports filed or furnished by the Company with the
Commission, including the exhibits thereto and documents incorporated by
reference therein, the “Company SEC Documents”). As of their respective filing
dates or, if amended, as of the date of such amendment, the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act, Exchange Act and the Sarbanes-Oxley Act of 2002, as amended, and
the applicable rules and regulations promulgated thereunder, and none of the
Company SEC Documents of such respective dates (or, if amended prior to the date
hereof, the date of the filing of such amendment, with respect to the
disclosures that are amended) included any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

3.4    Registration Statement. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Base
Prospectus has been

 

2



--------------------------------------------------------------------------------

issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, will be threatened by the
Commission. The Company shall file the Prospectus Supplement with the Commission
pursuant to Rule 424(b). At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at the
date of Closing, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Base Prospectus and any
amendments or supplements thereto, at the time the Base Prospectus or any
amendment or supplement thereto was issued, and the Prospectus Supplement, at
the date of Closing, conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Company was at the time of the filing of the
Registration Statement and as of the date hereof eligible to use Form S-3ASR
under the Securities Act.

3.5    Listing and Maintenance Requirements. The Company Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and, at the Closing,
will be listed on the New York Stock Exchange, and the Company has taken no
action designed to, or which, to the knowledge of the Company, is reasonably
likely to have the effect of, terminating the registration of the Company Common
Stock under the Exchange Act or delisting the Company Common Stock from the New
York Stock Exchange, nor has the Company received, as of the date hereof, any
notification that the Commission or the New York Stock Exchange is contemplating
terminating such registration or listing.

3.6    Authorization; Binding Obligations. All corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement for the sale and
issuance of the Shares pursuant hereto has been taken or will be taken prior to
the Closing. This Agreement, when executed and delivered, will be a valid and
binding obligation of the Company enforceable in accordance with its terms,
subject to bankruptcy, insolvency, moratorium, and other laws affecting
creditors’ rights generally and subject further to general principles of equity.
At the time of the Closing, the sale of the Shares will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. When issued in compliance with the provisions of this
Agreement, the Shares will be validly issued, fully paid and nonassessable, and
will be free of any preemptive or similar rights and free and clear of any liens
or other restrictions on transfer, other than restrictions of state or federal
securities laws.

3.7    Compliance With Other Instruments. The execution, delivery and
performance of and compliance with this Agreement and the offer, issuance and
sale of the Shares pursuant hereto will not (i) conflict with, or result in a
breach or violation of, or constitute a default under, or result in the creation
or imposition of any law, regulation, stock exchange rule, or order applicable
to the Company, (ii) result in any violation, or be in conflict with or
constitute a default under any term, of the Company’s Restated Articles of
Incorporation or bylaws, as amended to date, or (iii) result in a violation or
default of, or the imposition of any lien upon any property or assets of the
Company or any of its subsidiaries pursuant to any agreement or other instrument
binding upon the Company or any of its subsidiaries, except in the case of each
of the foregoing clauses (i) and (iii) where such

 

3



--------------------------------------------------------------------------------

violations or defaults would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on (x) the business, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole or (y) the Company’s ability to perform its obligations under this
Agreement.

3.8    Consents and Approval. No filing, consent, approval, authorization, any
judgment, order, award, injunction, writ, permit, license or decree of any
federal, state, or local governmental or quasi-governmental instrumentality,
agency, board, commission, department, court or tribunal; or any regulatory
agency, bureau, commission, or authority (“Governmental Entity”) or arbitrator
of applicable jurisdiction, registration, qualification or filing of or with any
Governmental Entity by the Company is required in connection with the
transactions contemplated herein, except such as may be required under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Securities
Act or “Blue Sky” laws. No consent, approval, or authorization of any other
person or entity is required to be obtained by the Company in connection with
the transactions contemplated herein, except for any such consent, approval or
authorization that would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on (x) the business, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole or (y) the Company’s ability to perform its obligations under this
Agreement.

3.9    No Brokers. The Purchasers shall have no obligation with respect to any
brokerage or finder’s fees or commissions payable by the Company or any of its
subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other person or entity with respect to the
transactions contemplated by this Agreement, or with respect to any claims made
by or on behalf of such persons or entities for such fees.

4.    Representations and Warranties of Each Purchaser.

Each Purchaser, as to itself only, hereby represents and warrants, severally and
not jointly, to the Company as of the date hereof as follows:

4.1    Requisite Power and Authority. Such Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out the provisions of this Agreement. All action on such
Purchaser’s part required for the lawful execution and delivery of this
Agreement has been or will be effectively taken prior to the Closing. This
Agreement, when executed and delivered, will be a valid and binding obligation
of such Purchaser, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights and
(ii) general principles of equity that restrict the availability of equitable
remedies.

4.2    Investment Representations. Such Purchaser understands that the Shares
are being offered and sold based in part upon such Purchaser’s representations
and warranties as follows:

(a)    The Shares to be purchased by such Purchaser hereunder will be acquired
for such Purchaser’s own account, not as nominee or agent, and not with a view
to the resale or distribution of any part thereof, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws.

 

4



--------------------------------------------------------------------------------

(b)    Such Purchaser represents that by reason of its, or of its management’s,
business or financial experience, such Purchaser has the capacity to evaluate
its investment in the Shares and the transactions contemplated in this
Agreement. Nothing in this Agreement, the Prospectus, the Disclosure Package or
any other materials presented to such Purchaser in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares. Such Purchaser is not a corporation, trust or partnership
specifically formed for the purpose of consummating these transactions.

(c)    The amounts to be paid by such Purchaser to the Company in respect of the
Purchase Price are not, and will not be, directly or indirectly, derived from
activities that may contravene federal, state or foreign laws and regulations,
including anti money laundering and terrorist financing laws and regulations,
and, to the best of such Purchaser’s knowledge, neither (i) such Purchaser, nor
(ii) any person or entity for which such Purchaser is acting as agent or nominee
in connection with this Agreement is located in a country or territory, or is an
individual or entity named on any list administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), nor is any such person
or entity prohibited (nor will they be prohibited) from investing in the Company
under any OFAC administered sanctions or embargo programs. The Company reserves
the right to request such information as is necessary to verify the identity of
such Purchaser or any individual or entity having signatory or other similar
authority over such Purchaser with respect to this Agreement and the
transactions contemplated hereby, and may seek to verify such identity and the
source of funds for the Purchase Price.

(d)    Since the time of the initial conversation between the Company and such
Purchaser regarding the Offering and until the public announcement of the
Offering as contemplated by Section 5, such Purchaser has not, nor has any
person acting on behalf of or pursuant to any understanding with such Purchaser,
(i) disclosed, directly or indirectly, any information regarding the Offering to
any third parties (other than its legal, accounting and other advisors) or
(ii) engaged in any transactions in the securities of the Company (including,
without limitations, any short sales (as defined in Rule 200(a) of Regulation
SHO) involving the Company’s securities). Such Purchaser covenants that neither
it nor any person acting on its behalf or pursuant to any understanding with it
will (i) disclose any information regarding the Offering to any third parties
(other than its legal, accounting and other advisors) or (ii) engage in any
transactions in the securities of the Company (including short sales), in both
cases prior to the time that the transactions contemplated by this Agreement are
publicly disclosed.

(e)    Such Purchaser represents that (i) such Purchaser is a sophisticated
institutional accredited investor with extensive expertise and experience in
financial and business matters and in evaluating public companies and purchasing
and selling their securities; (ii) such Purchaser has conducted and relied upon
its own due diligence investigation of the Company and its own in-depth analysis
of the merits and risks of the purchase of the Shares in making its investment
decision and has not relied upon any information provided by the Company’s
placement agents (the “Placement Agents”), or any investigation of the Company
conducted by the Placement Agents; and (iii) such Purchaser agrees that the
Placement Agents shall have no liability to such Purchaser in connection with
its purchase of the Shares.

 

5



--------------------------------------------------------------------------------

5.    Public Announcements; Non-Public Information.

(a)    Except as may be required by applicable law, prior to the public
announcement by the Company of this Agreement or the purchase of the Shares
contemplated hereby, no Purchaser shall make any public announcements or
otherwise communicate with any news media with respect to this Agreement or the
purchase of the Shares contemplated hereby, without prior consultation with the
Company as to the timing and contents of any such announcement or
communications. At or before 9:00 a.m., New York City time, on the date hereof,
the Company shall issue a press release (the “Press Release”) and, as promptly
as practicable thereafter, shall file a Current Report on Form 8-K, in the form
required by the Exchange Act (the “Form 8-K”) announcing the entry into this
Agreement, disclosing all material terms of the transactions contemplated hereby
and any other material nonpublic information that the Company may have provided
the Purchasers at any time prior to the issuance of the Press Release and Form
8-K.

(b)    The Company and each Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed.

6.    Listing of Shares. The Company hereby agrees to cause the Shares that are
acquired pursuant to this Agreement to be listed on the New York Stock Exchange
or such other exchange on which the Company Common Stock is then listed.

7.    Conditions of Closing of the Company. The obligation of the Company to
consummate the sale of the Shares to each Purchaser is subject to the
fulfillment (or waiver by the Company) on or prior to the Closing of each of the
following conditions:

(a)    Each representation and warranty made by each Purchaser in Section 4
above shall be true and correct as of the Closing as though made as of the
Closing. By accepting the Shares to be issued to such Purchaser and delivering
the Purchase Price therefor, each Purchaser shall be deemed to have reaffirmed
such representations and warranties as of the Closing.

(b)    All covenants, agreements and conditions contained in this Agreement to
be performed or complied with by each Purchaser on or prior to the Closing shall
have been performed or complied with by it in all material respects.

(c)    No stop order suspending the effectiveness of the Registration Statement
or any part thereof, or preventing or suspending the use of the Base Prospectus
or the Prospectus or any part thereof, shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act, shall have
been initiated or threatened by the Commission, and no objection shall have been
raised by the New York Stock Exchange with respect to the consummation of the
transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

8.    Conditions of Closing of Each Purchaser. The obligations of each Purchaser
to consummate the purchase of the Shares is subject to the fulfillment (or
waiver by such Purchaser) on or prior to the Closing of each of the following
conditions:

(a)    Each representation and warranty made by the Company in Section 3 above
shall be true and correct as of the Closing as though made as of the Closing. By
delivering the Shares to be issued to such Purchaser for the accounts which it
manages and accepting the Purchase Price therefor, the Company shall be deemed
to have reaffirmed such representations and warranties as of the Closing.

(b)    All covenants, agreements and conditions contained in this Agreement to
be performed or complied with by the Company on or prior to the Closing to the
extent they relate to such Purchaser and the Shares shall have been performed or
complied with by it in all material respects.

(c)    No stop order suspending the effectiveness of the Registration Statement
or any part thereof, or preventing or suspending the use of the Base Prospectus
or the Prospectus or any part thereof, shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act, shall have
been initiated or threatened by the Commission, and no objection shall have been
raised by the New York Stock Exchange with respect to the consummation of the
transactions contemplated by this Agreement.

9.    Miscellaneous.

9.1    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York without regard to the principles of conflict of
laws thereof that would cause the laws of another jurisdiction to apply.

9.2    Survival. The representations, warranties, covenants and agreements made
herein shall survive the closing of the transactions contemplated hereby. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument, except as expressly provided otherwise in such
certificate or instrument.

9.3    Successors and Assigns. This Agreement and the rights granted hereunder
may not be assigned, sold, transferred, pledged, hypothecated or otherwise
disposed. This Agreement shall be binding upon and inure to the benefit of the
Company, the Purchasers and their respective successors and permitted assigns.

9.4    Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, such provision shall, to the extent practicable, be
modified so as to make it valid, legal and enforceable and to maintain as nearly
as practicable the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

9.5    Amendment and Waiver.

(a)    Any amendment of this Agreement shall only be binding upon the parties
hereto executing such amendment.

 

7



--------------------------------------------------------------------------------

(b)    The obligations of the Company and each Purchaser under this Agreement
may be waived only with the written consent of the parties hereto to whom such
obligations are owed.

(c)    Except to the extent provided in this Section 9.5, neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated,
except by a statement in writing signed by the party against which enforcement
of the change, waiver, discharge or termination is sought. No delay on the part
of any party hereto in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party hereto of any right, power or privilege pursuant to this Agreement,
nor will any single or partial exercise of any right, power or privilege
pursuant to this Agreement, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege pursuant to this Agreement.

9.6    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given and received
(i) upon personal delivery, (ii) when sent by confirmed e-mail, (iii) on the
fifth day following mailing sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) upon confirmed delivery by means of a
nationally recognized overnight courier service. All communications shall be
sent to the Company or the applicable Purchaser, as applicable, at the address
for such recipient listed on the signature page or Schedule A hereto or at such
other address as such recipient shall have furnished to the other party in
writing.

9.7    Expenses. The Company shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement, including, without limitation, any state or federal registration fees
with respect to registration or qualification of the Offering under federal or
state securities laws, the fees and expenses of any transfer agent or registrar
for the Shares, any stamp duties, capital duties and share transfer taxes, if
any, payable upon the sale of the Shares to the Purchasers, the fees and
expenses associated with the listing of the Shares on the New York Stock
Exchange and the commissions, fee and expenses of any brokers or placement
agents, including the Placement Agents, and the Purchasers shall pay all costs
and expenses that it incurs with respect to the negotiation, execution, delivery
and performance of this Agreement.

9.8    Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

9.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument and which may be delivered by telecopy
or email.

9.10    Subsequent, Consents, Permits and Waivers. The Company shall obtain
promptly after any Closing all authorizations, approvals, consents, permits and
waivers that are necessary or applicable for consummation of the transactions
contemplated by this Agreement and that were not obtained prior to such Closing
because they may be properly obtained subsequent to such Closing.

9.11    Prior Negotiations; Entire Agreement. This Agreement (including the
agreements attached as exhibits and schedules to and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties hereto and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the parties hereto with respect
to the subject matter of this Agreement.

 

8



--------------------------------------------------------------------------------

9.12     Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that each of the parties hereto shall be
entitled to an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a party hereto from pursuing other
rights and remedies to the extent available under such agreement, herein, at law
or in equity.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

Edison International

By:

 

 

Name:

 

Title:

   

Address for notice:

 

2244 Walnut Grove

 

(P.O. Box 976)

 

Rosemead, California 91770

 

Attention:

 

Email:

[Purchaser]

By:

 

 

Name:

 

Title:

   

Address for notice:



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASERS

 

Purchaser

 

Shares

 

Purchase Price

 

DTC Participant

Information

     